Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending in the present application with claims 1, 10, and 18 being independent.

Claim Objections
Claims 3, 5, 12, 14, and 20 objected to because of the following informalities:
Each of these claims recites “the primary set” which lacks antecedent basis.  The Examiner therefore recommends amending this language to recite --a primary set--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter:
These claims are directed to a computer program product ...comprising at least one non-transitory computer-readable storage medium.  The Examiner notes that [0099] of the present specification states “A computer program product may include non-transitory computer-readable storage medium.”  However, the specification never appears to state that “computer program product” does not include “transitory” signals and thus the open-ended nature of “comprising” leaves open the possibilities that it (i.e., the computer program product) also includes transitory propagating signals per se.  Therefore, the claims do not fall within at least one of the four categories of patent eligible subject matter.
It is recommended that Applicant revises this claims to recite a --non-transitory computer program product-- in the next Response.

Claims 1-17 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more:
Subject Matter Eligibility Criteria - Step 1:
Claims 1-9 are directed to a method (i.e., a process), claims 10-17 are directed to an apparatus (i.e., a machine).  Accordingly, claims 1-17 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 10 includes limitations that recite at least one abstract idea.  Specifically, independent claim 10 recites:

An apparatus for per-condition polygenic clustering of a plurality of individuals associated with a target medical condition, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to at least: 
identify a plurality of cross-variant polygenic risk data objects for each individual of the plurality of individuals in relation to the target medical condition, wherein each cross-variant polygenic risk data object of the plurality of cross-variant polygenic risk data objects is associated with a set of modeled genetic variants; 
for each cross-variant polygenic risk data object of the plurality of cross-variant polygenic risk data objects, generate one or more per-object feature values corresponding to one or more clustering features, wherein the one or more clustering features are determined based on each set of modeled genetic variants for a cross-variant polygenic risk data object of the plurality of cross-variant polygenic risk data objects; 
generate a polygenic clustering space based on each one or more per-object feature values for a cross-variant polygenic risk data object of the plurality of cross-variant polygenic risk data objects; 
generate one or more inferred sub-conditions for the target medical condition based on the polygenic clustering space; and 
perform one or more prediction-based actions based on the one or more inferred sub- conditions.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because identifying “cross-variant polygenic risk data objects” of a target medical condition (e.g., risk scores of genetic variants relative to a target medical condition such as cancer or other disease), identifying various features associated with the genetic variants, generating a “clustering space” for the features (e.g., identifying groups of common features), generating inferred sub-conditions for the target medical condition based on the clustering space (e.g., sets of features in the groups corresponding to genetic/morphological conditions), and performing prediction-based actions (e.g., administering a therapeutic, performing a surgery, etc.) based on the inferred sub-conditions relates to managing human behavior/interactions between people. Furthermore, the foregoing underlined limitations constitute (b) “a mental process” because they represent observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 2-9 and 11-17 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
In relation to claims 2 and 11, these claims recite how the plurality of cross-variant polygenic risk data objects comprise a genetic risk profile for a particular individual of the plurality of individuals which just further defines limitations already indicated as reciting the at least one abstract idea (e.g., certain methods of organizing human activity and/or mental processes).
In relation to claim 3 and 12, these claims recite how the genetic risk profile describes one or more per-variant genetic risk scores for the corresponding set of modeled genetic variants with respect to the particular individual and the target medical condition in accordance with a chromosome-based grouping of the primary set of correlated genetic variants which just further defines limitations already indicated as reciting the at least one abstract idea (e.g., certain methods of organizing human activity and/or mental processes).
In relation to claims 4 and 13, these claims just recite how the plurality of cross-variant polygenic risk data objects comprise a functional genetic risk profile for a particular individual of the plurality of individuals which just further defines limitations already indicated as reciting the at least one abstract idea (e.g., certain methods of organizing human activity and/or mental processes).
In relation to claims 5 and 14, these claim just recite how the functional genetic risk profile describes one or more per-variant genetic risk scores for the corresponding set of modeled genetic variants with respect to the particular individual and the target medical condition in accordance with a functional-grouping-based grouping of the primary set of correlated genetic variants which just further defines limitations already indicated as reciting the at least one abstract idea (e.g., certain methods of organizing human activity and/or mental processes).
In relation to claims 6 and 15, these claims just recite how generating the one or more inferred sub-conditions is performed in accordance with a k-means clustering routine which just further defines limitations already indicated as reciting the at least one abstract idea (e.g., mental processes).  
In relation to claims 7 and 16, these claims just recite how performing the one or more prediction-based actions comprises: for each inferred sub-condition of the one or more inferred sub-conditions, generating a per-sub-condition treatment regime based on one or more group features of a group of the plurality of individuals that are associated with the inferred sub-condition which just further defines limitations already indicated as reciting the at least one abstract idea (e.g., certain methods of organizing human activity and/or mental processes).
In relation to claims 8 and 17, these claims just recite how the one or more clustering features are determined based on an intersectional variant set of each set of modeled genetic variants for a cross-variant polygenic risk data object of the plurality of cross-variant polygenic risk data objects which just further defines limitations already indicated as reciting the at least one abstract idea (e.g., certain methods of organizing human activity and/or mental processes).
In relation to claim 9, this claim just recites how the one or more clustering features are determined based on a union variant set of each set of modeled genetic variants for a cross-variant polygenic risk data object of the plurality of cross-variant polygenic risk data objects which just further defines limitations already indicated as reciting the at least one abstract idea (e.g., certain methods of organizing human activity and/or mental processes).

Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements such as merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

An apparatus for per-condition polygenic clustering of a plurality of individuals associated with a target medical condition, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to at least (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)): 
identify a plurality of cross-variant polygenic risk data objects for each individual of the plurality of individuals in relation to the target medical condition, wherein each cross-variant polygenic risk data object of the plurality of cross-variant polygenic risk data objects is associated with a set of modeled genetic variants; 
for each cross-variant polygenic risk data object of the plurality of cross-variant polygenic risk data objects, generate one or more per-object feature values corresponding to one or more clustering features, wherein the one or more clustering features are determined based on each set of modeled genetic variants for a cross-variant polygenic risk data object of the plurality of cross-variant polygenic risk data objects; 
generate a polygenic clustering space based on each one or more per-object feature values for a cross-variant polygenic risk data object of the plurality of cross-variant polygenic risk data objects; 
generate one or more inferred sub-conditions for the target medical condition based on the polygenic clustering space; and 
perform one or more prediction-based actions based on the one or more inferred sub- conditions.

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the apparatus including the processor and memory with program code, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 10 and analogous independent claim 1 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 10 and analogous independent claim 1 are directed to at least one abstract idea.
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitations of the apparatus including the processor and memory with program code amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-17 are ineligible under 35 USC §101.
The Examiner notes that assuming claims 18-20 are amended to recite a --non-transitory computer program product-- in the next Response as suggested above, they would also be rejected under 35 USC 101 as being directed to an abstract idea without significantly more similar to the rejection of claims 1-17.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Int’l Pub. No. WO 2021/094622 to Durham (“Durham”):
Regarding claim 1, Durham discloses a computer-implemented method (Figure 22 illustrates a computing device with processor and memory and software) for per-condition polygenic clustering of a plurality of individuals associated with a target medical condition ([0031] discusses grouping individuals associated with a neurological condition based on genetic features while [0120] discusses doing so based on polygenic risk scores), the computer-implemented method comprising: 
identifying a plurality of cross-variant polygenic risk data objects for each individual of the plurality of individuals in relation to the target medical condition ([0069]-[0072] discusses determining a list of genetic variants including pathogenicity measures/values/scores (cross-variant polygenic risk data objects) relative to neurodevelopmental conditions using information in risk variants data store 220; [0111]-[0114] discusses generating sets of ranked gene variants to group individuals (cross-variant polygenic risk data objects) in which a neurodevelopmental condition is present), wherein each cross-variant polygenic risk data object of the plurality of cross-variant polygenic risk data objects is associated with a set of modeled genetic variants (each above list includes a set of “modeled genetic variants”);
for each cross-variant polygenic risk data object of the plurality of cross-variant polygenic risk data objects, generating one or more per-object feature values corresponding to one or more clustering features, wherein the one or more clustering features are determined based on each set of modeled genetic variants for a cross-variant polygenic risk data object of the plurality of cross-variant polygenic risk data objects ([0092]-[0094] discusses analyzing information in the risk variants data store (which, as discussed above in relation to [0069]-[0072] and [0111]-[0114], includes the “cross-variant polygenic risk data objects”) to determine a number of groups of features for clustering into subgroups of individuals; as the cross-variant polygenic risk objects include the set of modeled genetic variants as noted above, then the clustering features are also determined based on each set of modeled genetic variants for the cross-variant polygenic risk data objects); 
generating a polygenic clustering space based on each one or more per-object feature values for a cross-variant polygenic risk data object of the plurality of cross-variant polygenic risk data objects (Figure 3 and [0092]-[0094] illustrates/discuss different clusters/groups of the features); 
generating one or more inferred sub-conditions for the target medical condition based on the polygenic clustering space ([0029]-[0032] discusses how each different group/subgroup of individuals has a different respective set of features (inferred sub-conditions) for a particular neurodevelopmental condition; for instance, [0120] discusses how the features of one group of ASD individuals can correspond to rheumatoid arthritis and the features of a second group of the ASD individuals can correspond to Alzheimer’s disease; also see [0046] which discusses different classifications (inferred sub-conditions) for ASD (target medical condition)); and 
performing one or more prediction-based actions based on the one or more inferred sub-conditions ([0056]-[0057] discusses recommending different therapeutics for the different groups of individuals having the different feature sets (corresponding to the different inferred sub-conditions) of the same target medical condition (e.g., ASD)).

Regarding claim 2, Durham discloses the computer-implemented method of claim 1, further including wherein: the plurality of cross-variant polygenic risk data objects comprise a genetic risk profile for a particular individual of the plurality of individuals (the sets of ranked gene variants (cross-variant polygenic risk data objects) of [0111]-[0114] amount to “genetic risk profiles” for the individuals because they provide an overall indication of genetic risk for a plurality of genetic variants; furthermore, [0048] and [0260] discuss determining genetic profiles for individuals).

Regarding claim 3, Durham discloses the computer-implemented method of claim 2, further including wherein the genetic risk profile describes one or more per-variant genetic risk scores for the corresponding set of modeled genetic variants with respect to the particular individual and the target medical condition in accordance with a chromosome-based grouping of the primary set of correlated genetic variants ([0069]-[0072] and [0111]-[0114] discuss determining risk scores/values/rankings for the set of modeled genetic variants with respect to a particular individual and a target medical condition (e.g., neurodevelopmental condition) where risk scores/values/rankings for the set of modeled genetic variants are genetic risk profiles as noted above; furthermore, [0087] notes how the genetic features from the risk variants data store can be represented as nucleic acid sequences and locations of the nucleic acid sequences in chromosomes of individuals; accordingly, the above-discussed “genetic risk profile” which includes the genetic risk features is described in accordance with a chromosome-based grouping of some “primary set” of correlated genetic variants).

Regarding claim 4, Durham discloses the computer-implemented method of claim 1, further including wherein: the plurality of cross-variant polygenic risk data objects comprise a functional genetic risk profile for a particular individual of the plurality of individuals ([0112] discusses how the genetic variants can be ranked based on functionality of genes due to gene variants; accordingly, the sets of ranked gene variants (cross-variant polygenic risk data objects) of [0111]-[0114] amount to “functional genetic risk profiles” for the individuals because they provide an overall indication of genetic risk for a plurality of genetic variants based on gene functionality; furthermore, [0048] and [0260] discuss determining genetic profiles for individuals).

Regarding claim 5, Durham discloses the computer-implemented method of claim 4, further including wherein the functional genetic risk profile describes one or more per-variant genetic risk scores for the corresponding set of modeled genetic variants with respect to the particular individual and the target medical condition in accordance with a functional-grouping-based grouping of the primary set of correlated genetic variants (again, the ranked list of genetic variants (functional genetic risk profile as noted above) describes the risk scores in based on criteria including functionality of genes due to gene variants (“functional-grouping-based grouping of the primary set of correlated genetic variants”)).

Regarding claim 6, Durham discloses the computer-implemented method of claim 1, further including wherein generating the one or more inferred sub-conditions is performed in accordance with a k-means clustering routine (as noted above, [0029]-[0032] discusses how each different group/subgroup of individuals has a different respective set of features (inferred sub-conditions) for a particular neurodevelopmental condition; furthermore, [0291] notes how a set of features can be determined using a k-means clustering technique; accordingly, the one or more inferred sub-conditions is performed in accordance with the k-means clustering routine/technique).

Regarding claim 7, Durham discloses the computer-implemented method of claim 1, further including wherein performing the one or more prediction-based actions comprises: for each inferred sub-condition of the one or more inferred sub-conditions, generating a per-sub-condition treatment regime based on one or more group features of a group of the plurality of individuals that are associated with the inferred sub-condition ([0056]-[0057] discusses recommending different therapeutics for the different groups of individuals having the different feature sets (corresponding to the different inferred sub-conditions) of the same target medical condition (e.g., ASD)).

Regarding claim 8, Durham discloses the computer-implemented method of claim 1, further including wherein the one or more clustering features are determined based on an intersectional variant set of each set of modeled genetic variants for a cross-variant polygenic risk data object of the plurality of cross-variant polygenic risk data objects ([0032], [0047], and [0142] discuss identifying the groupings based on common genetic variants of the individuals, where the common genetic variants are an “intersectional variant set” because they are intersecting/overlapping genetic variants of the sets of ranked/scored genetic variants (cross-variant polygenic risk data objects as noted previously herein) of the individuals; also, [0164]-[0166] discusses identifying common groups of genetic features included in different groups).

Regarding claim 9, Durham discloses the computer-implemented method of claim 1, further including wherein the one or more clustering features are determined based on a union variant set of each set of modeled genetic variants for a cross-variant polygenic risk data object of the plurality of cross-variant polygenic risk data objects (to identify the common/overlapping/intersecting genetic variant features as noted above, a “union variant set” of all of the genetic variants of the ranked/scored genetic variants (cross-variant polygenic risk data objects as noted previously herein) of the individuals is considered; stated differently, the union variant set of all of the variants has to be considered to determine which are common/overlapping/intersecting).

Claims 10-17 are rejected in view of Durham as respectively discussed above in relation to claims 1-8.
Claims 18-20 are rejected in view of Durham as respectively discussed above in relation to claims 1-3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686